Title: To Alexander Hamilton from James Simmons, 26 April 1799
From: Simons, James
To: Hamilton, Alexander


          
            Genl Hamilton
            My Dear Sir,
            Phila. April 26th 1799
          
          I done myself the pleasure to call at your Lodging’s this morning, at the particular  Instance of my brother Wm Simmons, who is Extreemly Indisposed so as not to be able to wait upon you himself—for the purpose of speaking to you on the Subject of the Inclosed which is the copy of a Letter from Capt. Vance.  The accountant conceived this a second Insult from that Officer, and at a loss how to proceed, feeling himself fully satisfied by the Genrl Order—waited upon the Secretary at War, The Inclosed is my Memorandum made by desire of the Accountant, which the Secretary said was what he Recommend’d—I Notice the Genrl. Order, on the Court Martial to be the 26th March in New York—I find on the 27th. next day, that Capt. Vance was publicly acting as Q Master & was appoint’d Pay Master to the Army about to proceed — the Expedition—These Appointments Appear’d to me Strange, before the decision of the Court Martial, or Genrl. Order was known—The Secry. at War conceiving it in that point of View, as to Write Genrl McPherson and the, QMG. to appoint an other person to act in the Capacity, which Capt. Vance was to Act in—that he could not proceed with them—Genl McPherson, waited upon the Secry. at War, I was present, he stated that Capt Vance was now Acquainted with the Mode of the business, and it would be attend’d with Inconvenience and disadvantage to the Expedition if Capt Vance  was not permited to proceed—
          Under this Impression the Secry. at War consented he Should proceed, And Assured my brother that When Capt. Vance Return’d that Every proper step Should be taken to do him ample Justice—Capt. Vance has now return’d & presuming it an Affair which comes Immediatly under Your Notice I have Ventured to lay it before you, for a further Investigation—and am My Dr Sir, Most Respectfully Your Obt. Servt.
          
            James Simmons
          
        